HUNT, Circuit Judge
(after stating the facts as above). [1] The questions presented are whether the court had jurisdiction to1 grant relief and whether the complaint charged more than the offense of disregarding the provisions of Article 16 of the Pilot Rules.
Article 16, already quoted, of the Pilot Rules, is part of section 1, chapter 4, of the Act of June 7, 1897, 30 Stat. 99 (U. S. Comp. Stat. § 7889). Section 3 of the same chapter and same act (30 Stat. 102 [§ 7907]) provides that every pilot who neglects or refuses to observe the the provisions of the act referred to shall be liable to a penalty of $50. Under section 4405 of the Revised Statutes, as amended by Act Feb. 8, 1907, 34 Stat. 881 (U. S. Comp. Stat. §; 8159), the supervising inspector and the supervising inspector general, as a board, shall establish, with the approval of the Secretary of Commerce and Tabor, all necessary regulations with respect to the steamboat inspection service and such regulations shall have the force of law. Under a prescribed form (801a) of the General Rules and Regulations of the Board of Supervising Inspectors, Edition of November 21, 1916, page 144, it is provided that—
“Upon the revocation or suspension of the license of any such officer, master, or pilot, said license shall he surrendered to the local inspectors ordering such suspension or revocation.”
Under the rules of practice for the government of supervising and local inspectors of steam vessels, in trials of such officers, the inspector shall furnish the “accused” with a copy of the charges, “setting forth specifically their character and the section of the statutes or the rules of the board that have been violated,” and an appeal is provided for to the supervising inspector, who, in turn, is required to proceed to investigate the case under the same rules prescribed for the trial of the accused by the local board.
The contention of the appellants is that the local inspectors had jurisdiction to make the order of suspension, unless the provisions of the statutes already referred to with respect to such suspension are to be construed as penal rather than remedial. An opinion by the Attorney General (24 Op. Atty. Gen. 136) is cited as holding that, for the crimes and misdemeanors which are defined in the steamboat inspection law, a regular course of procedure through the criminal courts is provided, but that, where a question arises with respect to the revocation of the licenses of pilots and engineers, section 4450, heretofore quoted, is remedial, and not penal, and that the revocation of a license, as provided for in that statute, may be viewed—
“not in the light of a punishment for an offense committed, but rather as a remedy i>laced in the hands of the board, of inspectors to insure greater efficiency in the steamboat inspection service, and to guard against obstruction or injury to commerce. * * * ”
We agree with the District Court that the charge of inattention to duties and violation of section 4442 in connection with the navigation of the steamer Tolo does not “specifically” set forth the character of the charges against the pilot. The statute evidently contemplated some statement of facts upon which the alleged inattention to the duties *932of bis station was predicated, and we think that more than the general language should have been set forth.
There was a specific charge however, that the pilot had disregarded the provisions of article 16 of the Pilot Rules as quoted, and the learned judge was correct in ruling that the specific allegation' should control, and'that the general reference to section .4442 was surplusage. To the specific charge the accused made answer, and after investigation was found guilty. The question whether or not the statute or rule is strictly penal is not of controlling importance, further than to say that it is penal in its nature, and should receive a strict construction.
The only charge being that the accused violated article 16 of the Pilot Rules, the inspectors were only authorized to impose the penalty provided for by article 31, section 7180, Barnes’ Federal Code (Comp. St. §§ 7905-7909). Under this rule every pilot who neglects or refuses to observe the provisions of the act shall be liable to a penalty of $50, and for all- damages sustained by any passenger to his person or to his baggage by such neglect, provided that nothing in the rule shall relieve any vessel, owner, or corporation from any liability incurred by reason of such neglect or refusal. As no suspension of license is provided for in case of a violation of article 16, the inspectors exceeded their authority in ordering a suspension of the license of the appellee and in directing a surrender of his license. ■
[2] Our opinion is that the District Court had jurisdiction to enjoin against the doing of illegal acts by the inspectors and supervising inspector, and that the decree of the court whereby the order suspending the license issued to appellee was held null and void, and restraining the inspectors from imposing any-penalty other than a $50 fine for having violated article 16 of the Pilot Rules, is correct.
Affirmed.